11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Texas Department of Public Safety,      * From the County Court at Law No. 2
                                          of Taylor County,
                                         Trial Court No. 5899.

Vs. No. 11-15-00043-CV                  * March 31, 2017

Seth Aaron Ardoin,                      * Opinion by Bailey, J.
                                          (Panel consists of: Wright, C.J.,
                                          Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is error
in the judgment below. Therefore, in accordance with this court’s opinion, the judgment
of the trial court is reversed, and we render judgment in favor of the Texas Department
of Public Safety, reinstating the decision of the administrative law judge. The costs
incurred by reason of this appeal are taxed against Seth Aaron Ardoin.